Case 19-32231-jal         Doc 318        Filed 09/08/20        Entered 09/08/20 18:07:35             Page 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION


                                In re:                                                Chapter 11

     INSIGHT TERMINAL SOLUTIONS, LLC et al.1                                     Case No. 19-32231

                                          Debtors.                             (Jointly Administered)

                                                                                 Judge Joan A. Lloyd


            AUTUMN WIND LENDING, LLC’S WITNESS AND EXHIBIT LISTS
            FOR EVIDENTIARY HEARING ON SEPTEMBER 22 AND 23, 2020

        Autumn Wind Lending, LLC (“Autumn Wind”), by its undersigned attorneys, respectfully

submits this Witness and Exhibit List in compliance with the Court’s Order for Evidentiary

Hearing dated August 13, 2020 [Docket No. 297].

                                                  Witness List
        Autumn Wind may call the following witnesses to testify:2

    1. Any and all witnesses identified by the Debtors as witnesses who may testify at the hearing.

    2. Any additional witnesses necessary for evidentiary foundation, impeachment, or rebuttal.

                                                  Exhibit List

        Autumn Wind may seek to introduce into evidence, by asking the Court to take judicial

notice, of the following exhibits:3




1
  The Debtors in these chapter 11 cases are Insight Terminal Solutions, LLC (Case No. 19-32231) and Insight Terminal
Holdings, LLC (Case No. 19-32232). The Court has ordered the joint administration of these chapter 11 cases. The
docket in this Case No. 19-32231 should be consulted for all matters affecting the above listed cases.
2
  Autumn Wind reserves its rights to amend and/or supplement this list based on any pleadings filed by the Debtors
or other parties in interest subsequent to the filing of this Witness List.
3
  Autumn Wind reserves its rights to amend and/or supplement this list based on any pleadings filed by the Debtors
or other parties in interest subsequent to the filing of this Exhibit List.
Case 19-32231-jal    Doc 318     Filed 09/08/20    Entered 09/08/20 18:07:35       Page 2 of 4




Ex                                     Title                                         Docket No.
No.                                                                                (if applicable)
 1 Amended Disclosure Statement (related document(s)195 Chapter 11 Plan            Docket No.
    filed by Creditor Autumn Wind Lending, LLC, 196 Disclosure Statement           245
    filed by Creditor Autumn Wind Lending, LLC). Filed by Creditor Autumn
    Wind Lending, LLC (Attachments: # 1 Exhibit A - Chapter 11 Plan of
    Reorganization # 2 Exhibit B - Declaration of Vikas Tandon # 3 Exhibit 1 -
    Redline Disclosure Statement # 4 Exhibit 2 - Redline Plan)(Hirsh, Robert)
    (Entered: 06/15/2020)
 2 First Amended Disclosure Statement (related document(s)216 Disclosure           Docket No.
    Statement filed by Debtor Insight Terminal Solutions, LLC., Associated         246
    Debtor Insight Terminal Holdings, LLC). Filed by Associated Debtor
    Insight Terminal Holdings, LLC, Debtor Insight Terminal Solutions, LLC.
    (Attachments: # 1 Exhibit A)(Stosberg, Andrew) (Entered: 06/19/2020)
 3 First Amended Chapter 11 Plan (related document(s)217 Chapter 11 Plan           Docket No.
    filed by Debtor Insight Terminal Solutions, LLC., Associated Debtor            247
    Insight Terminal Holdings, LLC). Filed by Associated Debtor Insight
    Terminal Holdings, LLC, Debtor Insight Terminal Solutions, LLC.
    (Attachments: # 1 Exhibit A, Utah Letters # 2 Exhibit B. J. Potter Affidavit
    # 3 Exhibit C, G. Ogden Affidavit # 4 Exhibit D. C. Hopes
    Affidavit)(Stosberg, Andrew). Modified on 7/28/2020 (Goss, K). (Entered:
    06/19/2020)
 4 Order Approving Disclosure Statement, Setting Deadlines for Objections to       Docket No.
    Confirmation and Ballots, and Setting Confirmation Hearing. ***THIS            255
    ORDER HAS BEEN MAILED BY THE COURT TO ALL SCHEDULED
    CREDITORS AND PARTIES IN INTEREST*** (related document(s)195
    Chapter 11 Plan filed by Creditor Autumn Wind Lending, LLC, 245
    Amended Disclosure Statement filed by Creditor Autumn Wind Lending,
    LLC). Confirmation hearing to be held on 8/11/2020 at 11:00 AM at
    Courtroom #1, 5th Fl(7th St. Elevators), 601 West Broadway, Louisville,
    KY 40202(EASTERN TIME). Entered on 7/9/2020 (Greathouse, S)
    (Entered: 07/09/2020)
 5 Supplemental Debtors' Chapter 11 Plan Supplement (related                       Docket No.
    document(s)247 Amended Chapter 11 Plan filed by Debtor Insight                 264
    Terminal Solutions, LLC., Associated Debtor Insight Terminal Holdings,
    LLC). (Attachments: # 1 Exhibit A, Debtors' Amended Organizational
    Documents # 2 Exhibit B, Debtors' Schedule of Assumed Executory
    Contracts & Unexpired Leases) Filed by Insight Terminal Holdings, LLC,
    Insight Terminal Solutions, LLC. (Stosberg, Andrew) (Entered:
    07/27/2020)
 6 Document: Notice of Filing Plan Supplement (related document(s)247              Docket No.
    Amended Chapter 11 Plan filed by Debtor Insight Terminal Solutions,            265
    LLC., Associated Debtor Insight Terminal Holdings, LLC). Filed by
    Autumn Wind Lending, LLC (Hirsh, Robert) (Entered: 07/27/2020)
 7 Motion to Continue Hearing On Confirmation of Chapter 11 Plan (related          Docket No.
    document(s)255 Order Approving Disclosure Statement, Setting Deadlines         268
Case 19-32231-jal         Doc 318       Filed 09/08/20        Entered 09/08/20 18:07:35             Page 3 of 4




Ex                                               Title                                               Docket No.
No.                                                                                                (if applicable)
         for Objections to Confirmation and Ballots, and Setting Confirmation
         Hearing. ***THIS ORDER HAS BEEN MAILED BY THE COURT TO
         ALL SCHEDULED CREDITORS AND PARTIES IN INTEREST***
         (related document(s)195 Chapter 11 Plan filed by Creditor Autumn Wind
         Lending, LLC, 245 Amended Disclosure Statement filed by Creditor
         Autumn Wind Lending, LLC). Confirmation hearing to be held on
         8/11/2020 at 11:00 AM at Courtroom #1, 5th Fl(7th St. Elevators), 601
         West Broadway, Louisville, KY 40202(EASTERN TIME). Entered on
         7/9/2020, 256 Order Approving Disclosure Statement, Setting Deadlines
         for Objections to Confirmation and Ballots, and Setting Confirmation
         Hearing. ***THIS ORDER HAS BEEN MAILED BY THE COURT TO
         ALL SCHEDULED CREDITORS AND PARTIES IN INTEREST***
         (related document(s)246 Amended Disclosure Statement filed by Debtor
         Insight Terminal Solutions, LLC., Associated Debtor Insight Terminal
         Holdings, LLC, 247 Amended Chapter 11 Plan filed by Debtor Insight
         Terminal Solutions, LLC., Associated Debtor Insight Terminal Holdings,
         LLC). Confirmation hearing to be held on 8/11/2020 at 11:00 AM at
         Courtroom #1, 5th Fl(7th St. Elevators), 601 West Broadway, Louisville,
         KY 40202(EASTERN TIME). Entered on 7/9/2020) Filed by Creditor
         Cecelia Financial Management, Associated Debtor Insight Terminal
         Holdings, LLC, Debtor Insight Terminal Solutions, LLC.. (Attachments: #
         1 Exhibit A # 2 Proposed Order) (Stosberg, Andrew). Related document(s)
         195 Chapter 11 Plan filed by Creditor Autumn Wind Lending, LLC, 247
         Amended Chapter 11 Plan filed by Debtor Insight Terminal Solutions,
         LLC., Associated Debtor Insight Terminal Holdings, LLC. Modified on
         8/5/2020 (Goss, K). Modified on 8/5/2020 (Goss, K). Related document(s)
         256 Order Approving Disclosure Statement. Modified on 8/5/2020 (Goss,
         K). Related document(s) 255 Order Approving Disclosure Statement.
         Modified on 8/5/2020 (Goss, K). Modified on 8/5/2020 (Graham, S).
         Modified on 8/5/2020 (Graham, S). (Entered: 08/03/2020)
    8    Objection to Motion to Continue Hearing On Confirmation of Chapter 11                     Docket No.
         Plan filed by Debtor Insight Terminal Solutions, LLC., Associated Debtor                  271
         Insight Terminal Holdings, LLC, Creditor Cecelia Financial
         Management268. Filed by Creditor Autumn Wind Lending, LLC (Hirsh,
         Robert) (Entered: 08/03/2020)
     9   Transcript of July 28, 2020 Deposition of Lynn Sitterud4
    10   Transcript of July 28, 2020 Deposition of Casey Hopes4
    11   Transcript of July 29, 2020 Deposition of Garth Ogden4
    12   Transcript of July 30, 2020 Deposition of Keith Heaton4
    13   Transcript of July 30, 2020 Deposition of Scott Bartholomew4
    14   Transcript of July 31, 2020 Deposition of James Wolff4

4
  The Debtors have waived any objection to the authenticity of this transcript and consented to Autumn Wind not
filing the transcript on the docket. A copy of the transcript will be provided to the Court.
Case 19-32231-jal   Doc 318     Filed 09/08/20    Entered 09/08/20 18:07:35   Page 4 of 4




Ex                                   Title                                      Docket No.
No.                                                                           (if applicable)
15 Transcript of August 3, 2020 Deposition of Jae Potter4




Dated: September 8, 2020
       New York, New York

                                   LOWENSTEIN SANDLER LLP

                                   /s/ Robert M. Hirsh
                                   Robert M. Hirsh (admitted pro hac vice)
                                   Rachel Maimin (admitted pro hac vice)
                                   Phillip Khezri (admitted pro hac vice)
                                   Lowenstein Sandler LLP
                                   1251 Avenue of the Americas
                                   17th Floor
                                   New York, NY 10020
                                   Telephone: (212) 262-6700
                                   rhirsh@lowenstein.com
                                   rmaimin@lowenstein.com
                                   pkhezri@lowenstein.com

                                          -and-

                                   FROST BROWN TODD LLC

                                   Ronald E. Gold
                                   Edward M. King
                                   400 W. Market Street
                                   Suite 3200
                                   Louisville, KY 40202
                                   Tel: (502) 589-5400
                                   Fax: (502) 581-1087
                                   tking@ftblaw.com

                                   Counsel for Autumn Wind Lending, LLC
